The following opinion was filed December 3, 1935 :
RoseNBERRY, C. J.
It is conceded by both sides as the law stood prior to the amendment of 1933, claimant was not entitled to an award for the reason stated in Zurich Gen. Acc. & L. Ins. Co. v. Industrial Comm. 203 Wis. 135, 233 N. W. 772, and North End Foundry Co. v. Industrial Comm. 217 Wis. 363, 258 N. W. 439.
Sec. 102.01 (2), Stats., was amended by the legislature in 1933 (chs. 314 and 402) to read as follows :
“ 'Act’ as used in this chapter means ‘chapter‘compensation’ means workmen’s compensation; ‘injury’ is mental or physical harm to an employee caused by accident or disease; . . . ‘Time of injury,’ ‘occurrence of injury,’ ‘date of injury’ is the date of the accident which caused the injury or in the case of disease, the last day of work for the last employer whose employment caused disability.”
The last sentence prior to its amendment in 1933 read:
“ ‘Time of injury,’ ‘occurrence of injury,’ ‘date of injury’ is the date of the accident which caused the injury or the date when the disability from the occupational disease first occurs.”
Under the 1933 amendment, before the injury complained of can be fixed at any specific point in time, the employment must have caused disability. Disability is nowhere redefined, and at the time of the adoption of the amendment had a clearly defined meaning. It had been defined over and over again in the decisions of this court as being the date on which the injured employee suffered a wage loss. There is no evidence in this case which shows that the deceased, Stanley Czerwinski, ever suffered a wage loss in the sense in *247which that term was used in the law. It appears from the evidence that he was always a “slow” worker. Under the requirements of the N. R. A. code he could not do enough piece work to earn the minimum wage, not by reason of his silicosis or for any other reason than that he was not quick enough in his movements and reactions to get through with the necessary minimum of work to earn the wage. Therefore he was discharged. He never thereafter entered the employ of the defendant or anyone else. The medical evidence is to the effect that he could have continued to perform subsequent to his discharge for a considerable time at least as he had done prior thereto. His sole deficiency was want of speed, not want of ability to do the work at a slower speed. The fact that he thereafter, at a time when he was not employed, suffered from a complication of diseases which incapacitated him from further labor of any kind does not establish disability as it had been defined.
This appears to be another attempt to get by construction what the legislature has declined to give by specific enactment. The amendment takes care of certain classes of employees, to wit: Those who have suffered a disability, and as a result thereof have been incapacitated from performing their work in the usual and customary way, and as a result have sustained a wage loss. , The date of injury ascribed to such a condition by the amendment is the last day of work for the last employer whose employment caused the disability. However, under the act as amended, before there can be compensable injury there must be disability. That term having a well-defined technical meaning in the law, the court is required to adopt that meaning in the construction of the statute. Sec. 370.01 (1), Stats.
By the Court. — Judgment reversed, and cause remanded for further proceedings. No costs to be taxed.